 


110 HR 6688 IH: Seasoned Customer CTR Exemption Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6688 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Foster (for himself, Mr. Frank of Massachusetts, and Mr. Moore of Kansas) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend section 5313 of title 31, United States Code, to reform certain requirements for reporting cash transactions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seasoned Customer CTR Exemption Act of 2008. 
2.Findings The Congress finds as follows: 
(1)When it is possible to reduce the regulatory burden on depository institutions associated with reporting requirements under chapter 53 of title 31, United States Code, while at the same time maintaining the utility of such reports to law enforcement efforts, it is appropriate to do so. 
(2)In February 2008, the Comptroller General issued a report titled Bank Secrecy Act: Increased Use of Exemption Provisions Could Reduce Currency Transaction Reporting While Maintaining Usefulness to Law Enforcement Efforts (GAO–08–355). 
(3)The Comptroller General finds that since transactions of exempt customers are of little or no value to law enforcement efforts, efforts made to increase the use of such exemptions by depository institutions could reduce the regulatory burden associated with filing unnecessary cash transaction reports and the government’s costs to process them, while maintaining the utility of such reports to law enforcement efforts. 
(4)The Comptroller General finds that the requirement that depository institutions file biennial renewals for Phase II customer exemptions duplicates the required annual review of such exemptions and discourages the use of some exemptions. 
(5)The Comptroller General finds that eliminating the requirement that depository institutions file biennial renewals for Phase II customer exemptions could increase the use of such exemptions and reduce the burden associated with filing unnecessary cash transaction reports. 
(6)The Comptroller General recommends eliminating the requirement that depository institutions biennially renew Phase II exemptions. 
(7)The Comptroller General finds that the cash transactions of government entities and depository institutions are likely of little or no use to law enforcement efforts and that cash transaction reports related to these entities are unnecessary. 
(8)The Comptroller General finds that, although the amendments made to chapter 53 of title 31, United States Code, by the Money Laundering Suppression Act of 1994 required the Secretary of the Treasury to exempt depository institutions from filing cash transaction reports on the transactions of government entities and depository institutions and did not explicitly require the filing of exemption forms or annual review of such information with respect to the exempt entities to effectuate any such exemption, the regulations prescribed by the Secretary nonetheless require depository institutions to file such exemption forms and annual reviews. 
(9)The Comptroller General finds that the requirement that depository institutions file forms to exempt government entities and depository institutions, and conduct annual reviews of related information, discourages the use of such exemptions and creates cash transaction reports that are of little or no value to law enforcement efforts. 
(10)The Comptroller General recommends eliminating the requirement that depository institutions file exemption forms and annually review the supporting information for government entities and depository institutions. 
(11)The Comptroller General finds that requiring depository institutions to wait 12 months before exempting certain customers with large numbers of cash transactions may needlessly create cash transaction reports that are not highly useful to law enforcement efforts. 
(12)The Comptroller General finds that allowing depository institutions to exempt clients with frequent cash transactions within a time period of less than a year could avoid the filing of unnecessary cash transaction reports. 
(13)The Comptroller General recommends considering a change in requirements to allow depository institutions to exempt otherwise-eligible customers with frequent large cash transactions within a period of time shorter than 12 months. 
3.Exception from currency transaction reports for seasoned customersSection 5313(e) of title 31, United States Code, is amended to read as follows: 
 
(e)Qualified customer exemption 
(1)In generalBefore the end of the 270-day period beginning on the date of the enactment of the Seasoned Customer CTR Exemption Act of 2008, the Secretary of the Treasury shall prescribe regulations that exempt any depository institution from filing a report pursuant to this section after the effective date of such regulations in connection with a transaction for the payment, receipt, or transfer of United States coins or currency (or other monetary instruments the Secretary of the Treasury prescribes) with a qualified customer of the depository institution. 
(2)Qualified customer definedFor purposes of this section, the term qualified customer, with respect to a depository institution, has such meaning as the Secretary of the Treasury shall prescribe, which shall include any person that— 
(A)is incorporated or organized under the laws of the United States or any State, including a sole proprietorship (as defined in 31 CFR 103.22(d)(6)(vii), as in effect on January 4, 2007), or is registered as and eligible to do business within the United States or a State; and 
(B)has maintained a deposit account with the depository institution for at least 2 months, or has engaged, using such an account, in multiple currency transactions that are subject to the reporting requirements of subsection (a).  
(3)Regulations 
(A)In generalThe Secretary of the Treasury shall prescribe regulations requiring a depository institution to file a 1-time notice of designation of exemption for each qualified customer of the depository institution. 
(B)Form and content of exemption noticeThe Secretary shall by regulation prescribe the form, manner, content, and timing of the qualified customer exemption notice and such notice shall include information sufficient to identify the qualified customer and the accounts of the customer. 
(C)Authority of secretary 
(i)In generalThe Secretary may suspend, reject, or revoke any qualified customer exemption notice, in accordance with criteria prescribed by the Secretary by regulation. 
(ii)ConditionsThe Secretary may establish conditions, in accordance with criteria prescribed by regulation, under which exempt qualified customers of an insured depository institution that is merged with or acquired by another insured depository institution will continue to be treated as designated exempt qualified customers of the surviving or acquiring institution.. 
4.Exception from currency transaction reports for government entities, depository institutions, and certain other financial institutions 
(a)In generalSection 5313(d) of title 31, United States Code, is amended to read as follows: 
 
(d)Mandatory exemptions from reporting requirements 
(1)In generalUpon enactment of the Seasoned Customer CTR Exemption Act of 2008, the Secretary of the Treasury shall exempt, pursuant to section 5318(a)(6), a depository institution from the reporting requirements of subsection (a), without requiring the depository institution to file a notice of designation of exemption or to annually review the information supporting the exemption, with respect to transactions between the depository institution and the following categories of entities: 
(A)Another depository institution. 
(B)A department or agency of the United States, any State, or any political subdivision of any State. 
(C)Any entity established under the laws of the United States, any State, or any political subdivision of any State, or under an interstate compact between 2 or more States, which exercises governmental authority on behalf of the United States, the State, or the political subdivision. 
(D)Any entity, other than a bank, whose common stock or analogous equity interests are listed on the New York Stock Exchange or the American Stock Exchange or whose common stock or analogous equity interests have been designated as a Nasdaq National Market Security listed on the Nasdaq Stock Market (except stocks or interests listed under the separate Nasdaq Small-Cap Issues heading), except that, for purposes of this subparagraph, a person that is a financial institution, other than a bank, is an exempt person only to the extent of such institution’s domestic operations. 
(E)Any subsidiary, other than a bank, of any entity described in subparagraph (D) that is organized under the laws of the United States or of any State and at least 51 percent of whose common stock or analogous equity interest is owned by the listed entity, except that, for purposes of this subparagraph, a person that is a financial institution, other than a bank, is an exempt person only to the extent of such institution’s domestic operations. 
(F)Any business or category of business the reports on which have little or no value for law enforcement purposes. 
(2)Notice of exemptionThe Secretary of the Treasury shall publish in the Federal Register at such times as the Secretary determines to be appropriate (but not less frequently than once each year) a list of all the entities whose transactions with a depository institution are exempt under this subsection from the reporting requirements of subsection (a).. 
(b)Election To report notwithstanding exemptionSection 5313(f) of title 31, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Depository institution electionsA depository institution may elect to report a transaction that would otherwise qualify for an exemption under subsection (d) or (e), and a depository institution that makes such an election shall not be subject to any penalty, liability, enforcement remedy, or supervisory criticism for such reporting.. 
(c)Technical and conforming amendmentThe heading for subsection (f) of section 5313 of title, United States Code, is amended by striking mandatory and discretionary.  
 
